Citation Nr: 1029607	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  02-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a bilateral knee 
disability, on a direct basis and as secondary to the service-
connected status post-operative residuals of a fracture of the 
left fibula, to include degenerative arthritis.

2.  Entitlement to service connection for a low back disability, 
on a direct basis and as secondary to the service-connected 
status post-operative residuals of a fracture of the left fibula, 
to include degenerative arthritis.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1980 to July 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of a Regional 
Office (RO) of a Department of Veterans Affairs (VA).  In 
December 2003, the Board denied entitlement to service connection 
for bilateral knee and lumbar spine disabilities, on direct bases 
and as due to the service-connected status post-operative 
residuals of a fracture of the left fibula, to include 
degenerative arthritis.  In October 2006, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the matter for further evidentiary 
development.  This matter was remanded in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In July 2008, this matter was remanded to afford the Veteran a VA 
examination to assess the nature and etiology of his claimed 
bilateral knee and lumbar spine disabilities, to include whether 
such disabilities are directly related to service or due to his 
service-connected residuals of fracture of the left fibula.  It 
was requested that the VA examiner provide a rationale for each 
opinion provided, and reconcile any opinion with that of a July 
2001 report by a private physician, Dr. Garcia.  

In June 2009, the Veteran underwent a VA examination pertaining 
to the lumbar spine.  The examiner diagnosed lumbar disc bulging 
at L4/L5 level; lumbar discogenic disease; lumbar L4; and 
radiculopathy.  The examiner opined that the lumbar spine 
conditions diagnosed were less likely than not related to his 
left ankle fracture in terms of etiology or pathophysiology, and 
is less likely than not related to service, since the only 
evidence of service of back (non radicular pain) was that of a 
strain he had in 1982 on which he apparently pulled a low back 
muscle.  The VA examiner opined that the event was most likely 
transient and acute in nature with no evidence of any sequelae or 
chronic symptoms.  The examiner, however, failed to provide a 
rationale for the opinion that the lumbar spine conditions are 
not due to residuals of left ankle fracture, failed to provide an 
opinion as to whether the lumbar spine condition is aggravated by 
his residuals of left ankle fracture, and failed to reconcile the 
opinion with Dr. Garcia's opinion that radicular pain has been a 
masquerade over the trauma of ankle fracture and surgery, and 
that L5 radiculopathy and disc disease originated during service.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  With 
regard to the knees, the Veteran underwent a separate June 2009 
VA examination, and the examiner diagnosed left ankle fracture; 
left knee meniscal injury; left knee ACL rupture; and, right knee 
patellofemoral dysfunction.  The VA examiner opined that the 
above mentioned conditions of both knees are not related to 
residuals of left ankle fracture in terms of etiology or 
pathophysiology nor gait biomechanics, and the Veteran does not 
have any leg discrepancies in his physical examination so as to 
cause knee derangements.  The examiner, however, failed to 
reconcile the opinion with Dr. Garcia's opinion that left tibio-
fibular joint dysfunction at the knee level "developed as a 
consequence of his primary ankle injury."

The United States Court of Appeals for Veterans Claims has held 
that a remand confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such the VA examination reports 
are inadequate, and a Remand is necessary to obtain addendum 
opinions from the June 2009 VA examiner and/or new VA 
examinations.  

Accordingly, the case is REMANDED for the following actions:

1.	If possible, have the June 2009 VA 
examiner (W.R.A.) prepare an addendum 
opinion as to the etiology of the 
diagnosed bilateral knee and lumbar spine 
disabilities.  


2.	It is imperative that the claims folder be 
made available to the June 2009 examiner 
(W.R.A.) in connection with the addendum 
opinion.  The June 2009 VA examiner 
(W.R.A.) should be requested to provide an 
addendum opinion as to the following:

a.	Are the Veteran's right or left knee 
disabilities at least as likely as not 
(a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's residuals of fracture of the 
left fibula?  All opinions and 
conclusions expressed must be 
supported by a complete rationale in a 
report.  The examiner should reconcile 
any opinions with the July 2001 report 
by Dr. Garcia indicating that left 
tibio-fibular joint dysfunction at the 
knee level "developed as a 
consequence of his primary ankle 
injury..."

b.	If not, have the right or left knee 
disabilities at least as likely as not 
(a 50 percent or higher degree of 
probability) undergone a permanent 
increase in severity due to the 
Veteran's residuals of fracture of the 
left fibula, and if so, what 
measurable degree of right knee and/or 
left knee disability is due to 
residuals of fracture of the left 
fibula disability?  All opinions and 
conclusions expressed must be 
supported by a complete rationale in a 
report.

c.	Is it at least as likely as not (a 50 
percent or higher degree of 
probability) that the Veteran's lumbar 
spine disabilities had clinical onset 
in service or are otherwise related to 
active service, including the in-
service episode of treatment for a 
possible pulled left infraspinatus 
muscle (with back pain) in February 
1982?  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  The 
examiner should reconcile any opinions 
with the July 2001 report by Dr. 
Garcia indicating that the Veteran's 
"l[ef]t L5 radiculopathy and disc 
disease...originated while...[in] 
service..."

d.	Are the Veteran's lumbar spine 
disabilities at least as likely as not 
(a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's residuals of fracture of the 
left fibula?  All opinions and 
conclusions expressed must be 
supported by a complete rationale in a 
report.  

e.	If not, have the Veteran's lumbar 
spine disabilities at least as likely 
as not (a 50 percent or higher degree 
of probability) undergone a permanent 
increase in severity due to the 
Veteran's residuals of fracture of the 
left fibula, and if so, what 
measurable degree of lumbar spine 
disability is due to residuals of 
fracture of the left fibula 
disability?  All opinions and 
conclusions expressed must be 
supported by a complete rationale in a 
report.

In the event the June 2009 VA examiner is 
unable to offer an addendum opinion as 
requested hereinabove, please schedule the 
Veteran for another VA orthopedic 
examination to determine the nature, 
extent, and etiology of the diagnosed 
bilateral knee and lumbar spine 
disabilities.  It is imperative that the 
claims folder be made available to the 
examiner in connection with the 
examination.  The examiner should be 
requested to offer opinions as to (a) - (e) 
detailed hereinabove.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection can be 
granted for right knee, left knee, or lumbar 
spine disabilities.  If any such benefits are 
not granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


